Citation Nr: 0706055	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with bilateral sacroilitis, claimed as leg pain, 
currently evaluated as 20 percent disabling.

2.  Service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating for a low back disability and denied service 
connection for chronic sinusitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Because a remand of the case is necessary for further 
development, the RO will have an opportunity to afford the 
veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); see Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends he is entitled to a higher disability 
evaluation for his service-connected low back disability.  
The veteran also contends that he is entitled to service 
connection for chronic sinusitis.  

In response to the veteran's claims, the RO provided the 
veteran with correspondence dated in January 2003, informing 
him of his rights in the VA claims process.  This general 
correspondence did not inform the veteran of the requirements 
of VCAA and VA's duty to assist the veteran specifically in 
his claims of entitlement to an increased rating for his 
service-connected low back disability, and his claim of 
entitlement to service connection for a chronic sinus 
disability.  In the Board's opinion, VA did not satisfy the 
standard set forth by the VCAA.  

Next, the Board observes that the most recent comprehensive 
examinations of record for the veteran's low back disability 
are VA examinations performed in March 2003 and November 
2003.  The veteran's claims folder was not made available for 
review during either examination.  As such, both examination 
reports are inadequate for rating purposes.  See Caffrey v. 
Brown, 6 Vet. App. 377, 38 (1994).  

The Board notes further that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Here, the 
2003 examiner failed to adequately assess all pertinent 
functional impairment of the low back, such as functional 
impairment on repeated use, during flare-ups and due to 
incoordination, weakened movement and excess fatigability.  
Moreover, there was no mention of pain and how it impacts 
range of motion, if at all.  As such, the examination reports 
are inadequate for rating purposes.  Id.

For these reasons, the case must be remanded for additional 
development, including proper VCAA notice as to both claims 
on appeal and a current examination to assess the current 
severity of the veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for both claims, that also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for his low back 
and sinusitis disabilities since April 
2003.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the present severity of the 
service-connected low back disability.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician should respond to the 
following:  In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess 
the extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and if feasible, express 
this in terms of additional degrees of 
limitation of motion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's knee 
disability, the RO should ensure that 
the appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his 
representative the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


